Citation Nr: 1339798	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  07-05 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of the left acromioclavicular joint (minor), currently evaluated as 20 percent disabling.  

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for kidney failure.  

3.  Entitlement to service connection for a cervical spine disorder.

4.  entitlement to service connection for a right arm disorder.  

5.  Entitlement to service connection for cephalgia.  

6.  Entitlement to service connection for a thoracic spine disorder.  

7.  Entitlement to service connection for a lumbar spine disorder.  

8.  Entitlement to service connection for right-sided sciatica.  

9.  Entitlement to service connection for left-sided sciatica.  

10.  Entitlement to service connection for a right knee disorder.  

11.  Entitlement to service connection for a left knee disorder.  

12.  Entitlement to service connection a right ankle disorder.

13.  Entitlement to service connection for a left ankle disorder.  

14.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to March 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which increased a 10 percent rating to 20 percent, for the left shoulder, effective August 2005.  The Veteran disagreed with the 20 percent rating and the current appeal ensued.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2010.  A transcript of that hearing is of record and associated with the claims folder.  

The Board remanded the instant claim in September 2010 and April 2013 for further development.  

The issues of whether new and material evidence has been submitted to reopen the claim for service connection for kidney failure, entitlement to service connection for cervical spine disorder, right arm disorder, cepahlgia, thoracic spine disorder, lumbar spine disorder, right and left-sided sciatica, right and left knee disorder, right and left ankle disorder and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

Even considering the Veteran's complaints of pain and functional loss, osteoarthritis of the left acromioclavicular joint (AC) does not result in limitation of arm motion of 25 degrees from the side.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for osteoarthritis of the left acromioclavicular joint (minor) have not been met.  38 U.S.C.A. §§ 1155 , 5103. 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159 , 3.326(a) (2013).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by a letter sent to the Veteran in October 2005.  The letter fully addressed the notice elements.  The letter advised the Veteran of the information required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  A January 2008 letter informed the Veteran of how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006) aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The matter was readjudicated in an July 2008 supplemental statement of the case.  

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseski v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO associated the Veteran's service treatment records, private treatment records, and VA treatment records with the claims file.  No outstanding evidence has been identified.  

The Veteran was afforded VA examinations in connection with the claim decided herein.  The Board finds the VA examination reports were thorough and adequate upon which to base a decision.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  The claim was remanded in April 2013 to clarify findings set forth in an October 2010 VA examination report, indicating the need for additional testing.  An August 2013 addendum was provided, indicating that the Veteran had been reexamined and that the results were essentially the same as the October 2010 VA examination results.  

Further, the Veteran was provided an opportunity to set forth his contentions at a Travel Board hearing in April 210 before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned VLJ identified the issue on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Not only was the issue "explained in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim," was also fully explained.  See Bryant, 23 Vet. App. at 497.  During the hearing, pertinent rating criteria for evaluating the shoulder were discussed.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claim based on the current record.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Increased Rating 

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where  there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41 (2013).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013). 

When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased-rating claims, as in this case, in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When, an already established service-connected disability is being evaluated, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervations, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or misaligned joints due to a healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

By rating decision of June 2002, osteoarthritis of the left acromioclavicular joint was granted, effective February 2002.  A 10 percent rating was awarded.  By rating decision of February 2006, the 10 percent rating was increased to 20 percent, effective August 2005.  This rating has been in effect since that time.  

The Veteran asserts that his left shoulder disability is more severe than the current evaluation reflects.  He claims that he has ongoing pain and his left shoulder prevents him from lifting to a certain point and affects his ability to sleep.  

The Veteran's left shoulder disability is rated under 38 C.F.R. § 4.71a, DCs 5010-5201, for left shoulder arthritis with limitation of motion.  Arthritis due to trauma, substantiated by x-ray findings is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriated diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand will be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69.  

The evidence of record, to include his April 2010 Travel Board hearing testimony, has noted that the Veteran is right-handed.  His left arm is thereby his minor extremity. 

Under 38 C.F.R. § 4.71a, DC 5201, for a minor upper extremity, a 20 percent rating is warranted when the evidence demonstrates limitation of motion at the shoulder level or limitation of motion midway between the side and shoulder level.  A 30 percent disability rating is warranted when the evidence demonstrates motion of the arm limited to 25 degrees from the side. 

Normal ranges of motion of the shoulder are flexion (forward elevation) and abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation, from 0 degrees to 90 degrees. 38 C.F.R. § 4.71a , Plate I.  

The Veteran underwent VA examination in January 2006.  He injured his left AC joint lifting heavy equipment in service.  At the time of the examination, he complained of progressive pain in the left shoulder and he had an MRI in 2003, which showed a tear of the supraspinatus tendon and severe degenerative arthritis of the AC joint.  He worked as a custodian and complained of difficulty lifting heavy objects at work.  He stated he was able to do the activities of daily living and he used no medical aids.  Physical examination showed no swelling in the left AC joint.  There was tenderness in the left AC joint to palpation.  There was pain on abduction with resistance.  His range of motion showed 160 degrees of extension, 90 degrees of abduction with pain, 90 degrees of internal and 30 degrees of external rotation with pain.  He was unable to do repeated motions of the left shoulder due to pain.  The diagnoses were degenerative arthritis, AC joint, left shoulder, severe, plus tear of the supraspinatus tendon, left shoulder, and slap defect, noted by MRI.  

That same month, a letter was received from D.W., MD of the Cleveland Clinic, Florida.  He stated the Veteran had ongoing pain in the left shoulder.  He related the findings of the MRI of the left shoulder and indicated that at that time, the left shoulder disability would be treated non surgically, but would probably require surgery in the next 10 years.  

The Veteran underwent VA examination in April 2007.  At the time of this examination, the Veteran complained of intermittent left shoulder pain which was precipitated by any motion of the shoulder, especially overhead activities.  The pain was felt over the anterior aspect of the shoulder and clavicular area and sometimes the pain radiated along the axillary chest wall.  On waking in the morning, his shoulder felt stiff with numbness in the whole left upper extremity.  There was significant limitation of motion.  The Veteran estimated his worst pain was 10/10 level and he had to immediately stop what he was doing because of the pain.  He took Tylenol for pain and used no assistive devices.  The pain did not interfere with his activities of daily living or his work as a custodian at the post office.  He had no incapacitating episodes in the prior year.  Physical examination of the left shoulder showed no swelling or deformity.  There was tenderness over the lateral portion of the clavicle and the AC joint as well as the surrounding muscles.  There was significant limitation of motion with forward flexion from 0 to 70 degrees with pain, abduction of 60 degrees with pain, external rotation of 40 degrees and internal rotation of 60 degrees with pain.  Repetitive motion did not reduce additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  Muscle strength in the left upper extremity was 4/5 because of pain in the shoulder.  He had normal bicep and tricep reflexes.  X-rays of the left shoulder showed a well corticated bony defect in the superior aspect of the AC joint.  The diagnoses were left shoulder AC joint arthritis, slap lesion, and partial tear of the supraspinatus tendon by MRI.  

The Veteran testified at a Travel Board hearing before the undersigned VLJ in April 2010.  The Veteran testified that it had been more than one year since his last VA examination of the left shoulder.  He related that the last examination was in April 2007 and his left shoulder disability had worsened since that time.  He maintained that his left shoulder affected his ability to sleep, and he was unable to lift his arm beyond a certain point.  He was only able to lift his shoulder, according to the Veteran, close to his side.  

Pursuant to the Board's September 2010 remand, the Veteran underwent a VA examination in October 2010.  The Veteran complained of the worsening of his left shoulder disability due to pain.  He rated that pain as a constant 7/10.  He stated he had weakness, stiffness, giving way, and locking of the left shoulder.  There was a questionable increased swelling and effusion of his left shoulder which could not be determined by the Veteran.  He stated that the left shoulder occasionally was warmer than his right shoulder.  He stated that he had been taking Tylenol as he was not able to take any other medications because he had a kidney transplant in 2006.  He stated that flare-ups of left shoulder pain were precipitated by lying on his left shoulder, and on some other occasions, the pain occurred spontaneously without any precipitating factors.  He noticed that when he tried to raise his left arm over his head, the pain became more severe.  This occurred approximately 3 times per week.  This was relieved by taking Tylenol and resting.  This pain lasted 10 to 12 hours.  During these periods, he was restricted from using his left upper extremity.  He stated that he had a sling at home he used for additional support to his left upper extremity.  He denied any surgical procedures in his left shoulder, but admitted to having multiple surgical procedures on his left upper extremity for treatment of his kidney condition with dialysis.  He had multiple shunts.  He related that the condition of his left shoulder seemed to be affecting his work and daily activities because he was unable to do the necessary lifting that was required at work.  He related that he was employed at the Post Office as a custodian for 11 years.  He stated no functional limitations of walking or standing.  He indicated he was restricted mainly from the use of his upper extremities, left more than right.  He stated he was right hand dominant.  

Physical examination revealed the Veteran was restricted in the examination of his range of motion of the left shoulder, claiming that it was extremely painful for him to go throughout the routine for evaluation of range of motion of his shoulder.  He stated that he was willing to try in spite of the pain.  Range of motion under this condition was forward flexion of 0 to 50 degrees, with pain from the beginning,  Abduction was 0 to 50 degrees with similar pain.  Shoulder external and internal rotation were also painful from the beginning, rated 0 to 20 degrees.  Any attempt on active range of motion increased the amount of pain he felt.  He described the pain as spreading from the left shoulder to the fingers.  Manual muscle testing of the elbow could not be tested because of pain.  Muscle testing of the wrists and fingers were considered to be within normal limits of 5/5.  Repetitive motions of the left shoulder increased the pain in his left shoulder and decreased the range of motion to 0 to 45 degrees of forward flexion and abduction.  The decrease of the range of motion was a result of the increased pain that was produced when he performed activities.  There was no additional limitation noted on the basis of fatigability, incoordination, weakness, and of lack of endurance.  He had normal sensation to pinprick and touch.  The decrease of the range of motion during flare-ups would be based on the increased pain.  It would not be related to weakness, incoordination, fatigability, or endurance.  X-ray findings of the left shoulder showed change in the AC joint with a small calcification superior to the joint which may be due to an old chip fracture.  The left humeral joint appeared normal.  The diagnostic impression was posttraumatic changes in the left AC joint.  The diagnoses were left AC joint osteoarthritis, and complex syndrome of the left upper extremity restricted range of motion of the elbows and shoulders and diffuse weakness of his shoulder and elbow musculature, difficult to determine unless it is done via electromyogram, and Veteran would benefit from studies such as a MRI of his shoulder to determine the exact nature of his symptoms.  

The examiner also stated that the Veteran's dialysis shunts could also play a role in the symptoms he was experiencing.  With the information available, the examiner could not express an opinion whether the Veteran's pain was related entirely to his AC joint or if his pain also was related to his symptoms of multiple shunts, arteriovenous fistulas on the left upper extremity, or his dialysis for his kidney, without resorting to speculation.  

Pursuant to the Board's April 2013 remand, an addendum for clarification of the October 2010 VA examination was provided by the same examiner who performed that examination in August 2013.  The claims folder was reviewed and the Veteran was examined again.  The examiner indicated that there was no change in physical examination from the October 2010 examination.  The diagnosis of left AC osteoarthritis of the left shoulder with residual symptoms was maintained.  The diagnosis, according to the examiner, was not related to the poly arthralgias complained of by the Veteran.  EMG was determined to not be necessary because the Veteran's generalized symptoms were systemic.  A recent MRI of the left shoulder was conducted in July 2013 and showed no interval changes.  The previous diagnosis was maintained and the role of the AV shunt was not considered in this diagnosis as similar findings were shown in the right shoulder with no AV shunt present.  

In July 2013, the Veteran submitted a report of consultation and examination from P.J.Y., DC.  Dr. P.J.Y. indicated, in pertinent part, that on examination of the left shoulder, the Veteran's left glenohumeral joint palpates anterior in partial dislocation.  He also indicated that the Veteran's orthopedic problems, to include his left shoulder disability, make him permanently unemployable.  

Based on the evidence of record, and even with full consideration of his complaints of pain and functional loss, the Veteran's residuals, left shoulder injury, have been productive of limitation of motion to no more than midway between side and shoulder level.  This warrants no more than the already existing 20 percent rating for a minor extremity.  An increase in disability is simply not shown.  

The Board emphasizes that it has considered the Veteran's complaints of pain and functional loss, and that the October 2010 VA examination indicated that the Veteran experienced pain throughout the motion of his left shoulder.  However, crucially, the examiner stated that there was only 5 degrees of additional loss of motion on forward flexion from 50 degrees to 45 degrees due to pain with repeated testing.  The decrease of the range of motion was a result of the increased pain that was produced when he performed activities.  There was no additional limitation noted on the basis of fatigability, incoordination, weakness, and of lack of endurance.  

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Specifically, the Court specifically discounted the notion that the highest disability ratings are warranted under DCs where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.  A higher rating based on the pain demonstrated on examination but without any quantifiable loss does not serve as basis for an increased rating.  

The Board has also considered the applicability of other potential diagnostic codes.  

Other orthopedic diagnostic codes pertaining to the left shoulder have also been considered.  The medical evidence does not show any loss of the humerus head, nonunion of the humerus, or fibrous union to support a higher rating under Diagnostic Code 5202.  Further, as discussed, the Veteran retains some range of motion of the shoulder.  A higher rating based on ankylosis of the left scapulohumeral articulation under Diagnostic Code 5200 is therefore not warranted.

The Board has considered the Veteran's statements that his left shoulder disability is worse.  He asserted, in essence, that he warranted an increased rating for this disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of the disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's left shoulder disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's left shoulder disability is evaluated.  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2013), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The manifestations of the Veteran's left shoulder disability are fully contemplated by the applicable rating criteria and case law.  The Board fully explained why a higher rating was not warranted for the Veteran's left shoulder disability.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's left shoulder disability includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis for the Veteran's left shoulder is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to an increased rating for osteoarthritis of the left AC joint is denied.  


REMAND

The Veteran asserts, in essence, that symptomatology associated with his left shoulder disability, in part, prevents him from being able to work.  The Veteran has applied for service connection for several different disabilities, and indicates that those disabilities, and his left shoulder disability, prevent him from being employable.  These issues, cervical spine, right arm, cephalgia, thoracic spine, lumbar spine, right and left sciatica, right and left knees, right and left ankles, and kidney failure, are inextricably intertwined with the TDIU issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  If any of these disabilities are granted service connection,  the issue of TDIU may be considered on a schedular basis, if they meet the schedular criteria for TDIU.  38 C.F.R. § 4.16(a) (2013).  Otherwise, consideration for a TDIU based on the Veteran's only service-connected disability should be adjudicated.  38 C.F.R. § 4.16(b) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO.  The Veteran should be asked to provide consent for VA to obtain private medical records.

2.  Thereafter, the additional issues raised by the Veteran should be adjudicated and proper notice of the decision should be provided to the Veteran and his representative, with appellate rights.

3.  If any of the additional issues raised by the Veteran is service connected, VA examination(s) should be provided to address the effects of the Veteran's service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The examiner(s) must elicit from the Veteran and the record for clinical purposes a full work and educational history.

4.  If the Veteran remains service connected only for his left shoulder disability, or if he otherwise fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), the RO/AMC should refer the Veteran's case to the Director, C&P Service, for extraschedular consideration for TDIU, pursuant to 38 C.F.R. § 4.16(b) (2013).  

5.  Upon completion of the above, the RO/AMC should also readjudicate the TDIU issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and provided the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


